Citation Nr: 1820011	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-09 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder (PTSD), schizophrenia, anxiety disorder, bipolar disorder, and depression).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from October 1983 to January 1984 and from November 1990 to August 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in May 2014 that she received medical treatment at the Albuquerque, New Mexico VA Medical Center (VAMC) in 1995, within a year of discharge from service.  Copies of the Veteran's treatment records from the Albuquerque VAMC are not of record and have not been requested.  These records must be obtained and associated with the Veteran's claims file.

A January 2003 private treatment record notes that the Veteran was first hospitalized for a psychiatric problem in 1981 at East Bay Mental Health Clinic.  Copies of the Veteran's treatment records at East Bay Mental Health Clinic are not of record and have not been requested.  These records must be requested and associated with the Veteran's claims file if obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.

2.  Obtain copies of the Veteran's VA treatment records dated in 1995 from the Albuquerque, New Mexico VA Medical Center.  

3.  Send the Veteran authorization forms and request that she provide authorization so that VA may request copies of her records of treatment at the East Bay Mental Health Center in 1981.  The Veteran should also provide authorizations so that VA can request copies of her treatment records from any other medical providers that are relevant to her claim.  If the search for such records has negative results the Veteran should be notified that the records could not be obtained, and documentation that the records could not be obtained must be added to the claims file.

4.  After completion of the above development, provide the Veteran a VA psychiatric examination.  The claims file must be provided to the VA examiner for review.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's has a psychiatric disorder that had its onset during service or was manifest within a year from service discharge in August 1995.

The examiner should provide an opinion as to whether the Veteran had any psychiatric disorders that preexisted service and, if so, whether it is at least as likely as not (a 50 percent or better probability) any such psychiatric disorder increased in severity during service.  In providing this opinion the examiner should note that on the Veteran's July 1995 Report of Medical History, in preparation for discharge from service, the Veteran reported depression and nervous trouble.

Reasons and bases for all opinions should be provided.

5.  When the above actions have been accomplished, re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


